                                Case 5:19-cv-02520-NC Document 24 Filed 06/03/19 Page 1 of 3


                 1        Mark H. Hamer (156997)
                          mark.hamer@bakermckenzie.com
                 2        BAKER & McKENZIE LLP
                          815 Connecticut Ave NW
                 3        Washington, DC 20006
                          Telephone: +1 202 452 7000
                 4        Facsimile: +1 202 452 7074

                 5        Colin H. Murray (159142)
                          colin.murray@bakermckenzie.com
                 6        BAKER & McKENZIE LLP
                          Two Embarcadero Center, 11th Floor
                 7        San Francisco, CA 94111-3802
                          Telephone: +1 415 576 3000
                 8        Facsimile: +1 415 576 3099

                 9
                          Attorneys for Defendant
               10         Avanci, LLC

               11

               12
                                                       UNITED STATES DISTRICT COURT
               13
                                        NORTHERN DISTRICT OF CALIFORNIA - SAN JOSE DIVISION
               14
                           CONTINENTAL AUTOMOTIVE SYSTEMS,                          Case No. 5:19-cv-02520-NC
               15
                           INC., a Delaware corporation,
                                                                                    Date Action Filed: May 10, 2019
               16
                                                Plaintiff,                          STIPULATION EXTENDING
               17                 v.                                                DEFENDANT AVANCI, LLC'S TIME
                                                                                    TO RESPOND TO COMPLAINT, AND
               18          AVANCI, LLC, a Delaware corporation,                     CONFIRMING TIME FOR AVANCI
                           AVANCI PLATFORM INTERNATIONAL                            PLATFORM INTERNATIONAL
               19                                                                   LIMITED TO RESPOND TO
                           LIMITED, an Irish company, NOKIA
                           CORPORATION, a Finnish corporation, NOKIA                COMPLAINT
               20
                           OF AMERICA CORPORATION, a Delaware                       L.R. 6-1(a)
               21          corporation, NOKIA SOLUTIONS AND
                           NETWORKS US LLC, a Delaware corporation,                Courtroom: 5, 4th Floor
               22          NOKIA SOLUTIONS AND NETWORKS OY, a                      Judge:
                           Finnish corporation, NOKIA TECHNOLOGIES                  The Honorable Nathanael M. Cousins
               23
                           OY, a Finnish corporation, CONVERSANT
                                                                                    San Jose Courthouse
               24          WIRELESS LICENSING SARL, a Luxembourg                    280 South 1st Street
                           corporation, OPTIS UP HOLDINGS LLC, a                    San Jose, CA 95113
               25          Delaware corporation, OPTIS CELLULAR
                           TECHNOLOGY, LLC, a Delaware corporation,
               26          OPTIS WIRELESS TECHNOLOGY, LLC, a
               27          Delaware corporation,

               28                               Defendants.
 Baker & McKenzie LLP
Two Embarcadero Center,
       11th Floor                                                                                          Case No. 5:19-cv-02520-NC
San Francisco, CA 94111                             STIPULATION EXTENDING DEFENDANT AVANCI, LLC'S TIME TO RESPOND TO COMPLAINT
    +1 415 576 3000
                                Case 5:19-cv-02520-NC Document 24 Filed 06/03/19 Page 2 of 3


                 1                                                    STIPULATION

                 2               Pursuant to L.R. 6-1(a), this Stipulation is entered into by Plaintiff Continental Automotive

                 3        Systems, Inc. (“Plaintiff”) and Defendant Avanci, LLC (“Avanci, LLC”) to extend the time for

                 4        Avanci, LLC to answer, move or otherwise respond to Plaintiff’s Complaint ("Complaint"), and also

                 5        to confirm the time for Defendant Avanci Platform International Limited (“Avanci International”) to

                 6        respond to the Complaint. Plaintiff, Avanci, LLC, and Avanci International, through their respective

                 7        counsel of record, stipulate as follows:

                 8               1.       WHEREAS, Plaintiff filed its Complaint on May 10, 2019;

                 9               2.       WHEREAS, Plaintiff served the Summons and Complaint on Avanci, LLC on

               10         May 13, 2019;

               11                3.       WHEREAS, the last day for Avanci, LLC to file a responsive pleading to Plaintiff's

               12         Complaint is June 3, 2019;

               13                4.       WHEREAS, counsel for Plaintiff has agreed to grant Avanci, LLC a sixty-day

               14         extension of time, from June 3, 2019 to August 2, 2019, in exchange for Avanci International

               15         waiving service of process and also being subject to the same August 2 deadline to respond;

               16                5.       WHEREAS, this is the first stipulation for extension of time requested by Avanci,

               17         LLC to respond to the Complaint;

               18                6.       WHEREAS, the Stipulation will not alter the date of any event or any deadline

               19         already fixed by Court Order.

               20                NOW THEREFORE, in consideration of the foregoing, Plaintiff, Avanci, LLC, and Avanci

               21         International, by and through their respective counsel, hereby STIPULATE and AGREE as

               22         follows:

               23                1.       Avanci, LLC's time to answer, move or otherwise respond to Plaintiff’s Complaint is

               24         extended from June 3, 2019 up to and including August 2, 2019;

               25                2.       Avanci International’s time to answer, move or otherwise respond to Plaintiff’s

               26         Complaint is also August 2, 2019;

               27

               28
 Baker & McKenzie LLP                                                          1
Two Embarcadero Center,
       11th Floor                                                                                             Case No. 5:19-cv-02520-NC
San Francisco, CA 94111                                STIPULATION EXTENDING DEFENDANT AVANCI, LLC'S TIME TO RESPOND TO COMPLAINT
    +1 415 576 3000
                                Case 5:19-cv-02520-NC Document 24 Filed 06/03/19 Page 3 of 3


                 1               3.      By entering into this Stipulation, Avanci, LLC and Avanci International do not waive

                 2        and expressly preserve any and all rights and defenses, including specifically but not limited to,

                 3        those based on jurisdiction and venue.

                 4

                 5               IT IS SO AGREED AND STIPULATED.

                 6

                 7        Dated: June 3, 2019                                     Respectfully submitted,

                 8                                                                BAKER & McKENZIE LLP
                                                                                  Mark H. Hamer
                 9                                                                Colin H. Murray
               10                                                                 By: /s/ Colin H. Murray
                                                                                          Colin H. Murray
               11                                                                 Attorneys for Defendant
               12                                                                 Avanci, LLC

               13
                          Dated: June 3, 2019                                     SHEPPARD, MULLIN, RICHTER &
               14                                                                 HAMPTON LLP
                                                                                  Stephen S. Korniczky
               15                                                                 Martin R. Bader
               16                                                                 Matthew W. Holder

               17                                                                 Michael W. Scarborough
                                                                                  Mona Solouki
               18

               19                                                                 By: /s/ Stephen S. Korniczky
               20                                                                        Stephen S. Korniczky
                                                                                  Attorneys for Plaintiff
               21                                                                 Continental Automotive Systems, Inc.

               22
                                                  FILER’S ATTESTATION OF CONCURRENCE
               23
                                 I, Colin H. Murray, attest that I am one of the attorneys for Defendants Avanci, LLC. As the
               24
                          ECF user and filer of this document, I attest that concurrence in the filing of this document has been
               25
                          obtained from its signatories.
               26
                          Dated: June 3, 2019                                     /s/ Colin H. Murray
               27
                                                                                      Colin H. Murray
               28
 Baker & McKenzie LLP                                                         2
Two Embarcadero Center,
       11th Floor                                                                                            Case No. 5:19-cv-02520-NC
San Francisco, CA 94111                               STIPULATION EXTENDING DEFENDANT AVANCI, LLC'S TIME TO RESPOND TO COMPLAINT
    +1 415 576 3000
